IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


    GLORIA Y. MADRID, Personal Representative of the ESTATE OF
    JOSEPHINA Y. ODELL aka JOSEPHINE Y. ODELL, on behalf of
    the ESTATE OF JOSEPHINA Y. ODELL, deceased; and GLORIA
    MADRID, individually and on behalf of JOSEPHINA Y. ODELL’S
                 statutory beneficiaries pursuant to
                      A.R.S. section 12-612(A),
                          Plaintiff/Appellant,

                                     v.

   AVALON CARE CENTER – CHANDLER, L.L.C., dba CHANDLER
   HEALTH CARE CENTER; AVALON HEALTH CARE INC., a Utah
       corporation; MARY ANN STANFORD, Administrator,
                      Defendants/Appellees.


                          No. 1 CA-CV 14-0359
                            FILED 11-18-14


          Appeal from the Superior Court in Maricopa County
                         No. CV2010-027775
               The Honorable J. Richard Gama, Judge

                         APPEAL DISMISSED


                               COUNSEL

Law Office of Scott E. Boehm, P.C., Phoenix
By Scott E. Boehm

Wilkes & McHugh, P.A., Phoenix
By Melanie L. Bossie, Donna Y. Oh
Co-Counsel for Plaintiff/Appellant
Miller Toone, P.C., Salt Lake City, Utah
By Barry C. Toone
Counsel for Defendants/Appellees



                                 OPINION

Judge Samuel A. Thumma delivered the opinion of the Court, in which
Presiding Judge Margaret H. Downie and Judge Andrew W. Gould
joined.


T H U M M A, Judge:

¶1            This opinion addresses the issue of appellate jurisdiction
over a judgment stating “that no further matters remain pending”
pursuant to Arizona Rule of Civil Procedure (Rule) 54(c) (2014),1 even
though claims remain pending in the superior court. This court previously
determined it lacked appellate jurisdiction and dismissed the appeal with
this opinion to follow.

                    PROCEDURAL BACKGROUND

¶2            Gloria Madrid, as personal representative of the Estate of
Josephina Y. Odell, and on behalf of the statutory beneficiaries of the
Estate, filed a complaint alleging three causes of action against three
defendants.2 The superior court later (1) granted defendants’ motions to
compel arbitration as to certain claims, but did not otherwise dispose of
those claims; and (2) disposed of the remaining claims by granting
defendants’ motions for summary judgment. At defendants’ request, the
court then entered a written, signed judgment stating that the judgment
was granted “on all claims not dismissed from this action,” and “[t]here


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.

2Other named defendants either were never served and did not appear,
or were dismissed by stipulation, and are not relevant to determining
appellate jurisdiction. See McHazlett v. Otis Eng’g Corp., 133 Ariz. 530, 532,
652 P.2d 1377, 1379 (1982); Baker v. Bradley, 231 Ariz. 475, 481–82 ¶¶ 21–23,
296 P.3d 1011, 1017–18 (App. 2013).



                                      2
                        MADRID v. AVALON et al.
                          Opinion of the Court

being no further matters pending, final judgment is to be entered
pursuant to” Rule 54(c). Plaintiff appeals from this judgment.

                               DISCUSSION

¶3             This court’s “appellate jurisdiction is purely statutory.” State
v. Bayardi, 230 Ariz. 195, 197, 281 P.3d 1063, 1065 (App. 2012) (citing Ariz.
Const. art. 6, § 9 and Hall Family Props., Ltd. v. Gosnell Dev. Corp., 185 Ariz.
382, 386, 916 P.2d 1098, 1102 (App. 1995)). “Generally, this court’s
jurisdiction is limited to appeals from final judgments which dispose of all
claims and parties.” Baker v. Bradley, 231 Ariz. 475, 479 ¶ 9, 296 P.3d 1011,
1015 (App. 2013) (citing Garza v. Swift Transp. Co., 222 Ariz. 281, 284, 213
P.3d 1008, 1011 (2009) and Ariz. Rev. Stat. (A.R.S.) § 12-2101(A)(1)). As
potentially applicable here, there are two types of judgments from which
an appeal may be taken: (1) a Rule 54(c) judgment and (2) a Rule 54(b)
judgment.3 The parties dispute whether the judgment is proper under
these rules. This court reviews de novo a superior court’s determination
that a judgment is final. Kim v. Mansoori, 214 Ariz. 457, 459 ¶ 6, 153 P.3d
1086, 1088 (App. 2007).

I.     Arizona Rule Of Civil Procedure 54(c).

¶4            Effective January 1, 2014, “[a] judgment shall not be final
unless the court states that no further matters remain pending and that the
judgment is entered pursuant to Rule 54(c).” Ariz. R. Civ. P. 54(c). This
language is the product of a rule change petition intended to make clear
“whether an order of a Superior Court is, or is intended to be, a final,
appealable ‘judgment’” and to allow ease in “determining the extent to
which a putative judgment resolves a case as to all claims and all parties.”
Petition to Amend Rules 54 and 58, Ariz. R. Civ. P., and Rule 9, Ariz. R.
Civ. App. P. at 3 (Jan. 9, 2013) (No. R-13-0005) available at
http://azdnn.dnnmax.com/Portals/0/NTForums_Attach/11937332582.p
df.




3  This case does not involve an attempt to invoke special action
jurisdiction. See A.R.S. § 12-120.21(A)(4). This case also does not involve an
independently-appealable order regarding arbitration. See A.R.S. § 12-
2101.01(A)(1)–(2). Nor do the parties argue that the judgment is
appealable on any basis other than as a final judgment. See A.R.S. § 12-
120.21(A)(1).



                                       3
                        MADRID v. AVALON et al.
                          Opinion of the Court

¶5            If all claims by all parties have been resolved, a superior
court should enter a final judgment properly reflecting that resolution.
When presented with a judgment in proper form after resolution of all
claims by all parties, entry of judgment does not involve discretion on the
part of the superior court. Given this, if a judgment is entered that resolves
all claims by all parties, but the superior court does not make the Rule
54(c) statement, this court may suspend an appeal to allow the superior
court the opportunity to provide such a statement. See Ariz. R. Civ. App.
P. (ARCAP) 9.1; ARCAP 3(b) (effective 1/1/2015). Although Rule 54(c)
does not expressly require that the statement appear in the text of the
judgment, and although the statement could appear in a minute entry or
hearing transcript, the better practice is to include in the judgment itself
the statement that no further matters remain pending and that the
judgment is entered pursuant to Rule 54(c).

¶6             Defendants contend this court has appellate jurisdiction
because the superior court entered a signed judgment containing a Rule
54(c) statement. Although the judgment states that judgment was granted
on all claims as to all parties, some claims remain to be resolved because
the claims to be arbitrated have not been dismissed or otherwise resolved
by the superior court. Cf. S. California Edison Co. v. Peabody W. Coal Co., 194
Ariz. 47, 52–53 ¶¶ 17–18, 977 P.2d 769, 774–75 (1999) (holding “that an
order to compel arbitration, without more, is not appealable”); see also
A.R.S. § 12-3007(G) (noting, when arbitration is ordered, the court “on just
terms shall stay any judicial proceeding that involves a claim subject to the
arbitration”). Therefore, the Rule 54(c) language in the judgment stating
that there are “no further matters pending” is not accurate. A statement
that a judgment is final pursuant to Rule 54(c) when, in fact, claims remain
pending does not make a judgment final and appealable. Accordingly,
because the record demonstrates that not all claims as to all parties have
been resolved, the judgment is not a Rule 54(c) judgment over which this
court has appellate jurisdiction.

II.    Arizona Rule Of Civil Procedure 54(b).

¶7            As potentially applicable here, Rule 54(b) states:

              [w]hen more than one claim for relief is
              presented in an action, whether as a claim,
              counterclaim, cross-claim, or third-party claim,
              or when multiple parties are involved, the
              court may direct the entry of final judgment as
              to one or more but fewer than all of the claims


                                      4
                         MADRID v. AVALON et al.
                           Opinion of the Court

               or parties only upon an express determination
               that there is no just reason for delay and upon
               an express direction for the entry of judgment.

Ariz. R. Civ. P. 54(b). “[A] claim for attorneys’ fees may be considered a
separate claim from the related judgment regarding the merits of a cause.”
Id.

¶8              Rule 54(b) is intended to promote judicial economy, Cont’l Cas.
v. Superior Court, 130 Ariz. 189, 192, 635 P.2d 174, 177 (1981), and is a
“compromise between the policy against interlocutory appeals and the
desirability, in a few cases, of an immediate appeal to prevent an injustice,”
Sw. Gas Corp. v. Irwin ex rel. County of Cochise, 229 Ariz. 198, 202 ¶ 10, 273 P.3d
650, 654 (App. 2012) (emphasis added). A proper Rule 54(b) judgment is
immediately appealable. See Davis v. Cessna Aircraft Corp., 168 Ariz. 301,
304, 812 P.2d 1119, 1122 (App. 1991). However, this court lacks jurisdiction
over an appeal from a judgment that does not resolve all claims as to all
parties and that does not include Rule 54(b) language. Stevens v. Mehagian’s
Home Furnishings, Inc., 90 Ariz. 42, 45, 365 P.2d 208, 210 (1961).

¶9            The judgment here does not include Rule 54(b) language. Cf.
Grand v. Nacchio, 214 Ariz. 9, 16 ¶ 17, 147 P.3d 763, 770 (App. 2006)
(suggesting, in dicta, that judgment stating “[t]here is no just reason for
delay” but not citing Rule 54(b) would be appealable). This “lack of a
[Rule] 54(b) determination defeats finality.” Pulaski v. Perkins, 127 Ariz.
216, 217, 619 P.2d 488, 489 (App. 1980). Accordingly, the judgment is not a
Rule 54(b) judgment over which this court has appellate jurisdiction.

¶10           Plaintiff asks this court to suspend the appeal to allow the
superior court to enter a Rule 54(b) judgment. However, where an appeal
is taken from a putative Rule 54(b) judgment and there is a Rule 54(b)
deficiency, this court lacks jurisdiction to suspend the appeal to allow the
superior court to consider entering a Rule 54(b) judgment. Id. at 218–19,
619 P.2d at 490–91.




                                        5
                        MADRID v. AVALON et al.
                          Opinion of the Court

                              CONCLUSION

¶11           The inclusion of Rule 54(c) language in a judgment that does
not resolve all claims by all parties is not a final judgment and,
accordingly, this court lacks appellate jurisdiction over such a judgment.
Absent an otherwise appealable judgment, this court lacks jurisdiction to
suspend an appeal to allow a party to seek a Rule 54(b) judgment.
Accordingly, this court lacks appellate jurisdiction in this case. The parties
are not without the ability to seek an appealable judgment from the
superior court, either pursuant to Rule 54(b) now or Rule 54(c) after
resolution in the superior court of all claims by all parties. Because this
court currently lacks appellate jurisdiction, however, the appeal is
dismissed.




                                    :jt

                                          6